Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 40 and 44-45 are presented for examination.

Reasons for Allowance
The following is an examiner's statement of reasons for allowance: 
The prior art of record does not teach or suggest individually or in combination about a method, performed by at least one processor, for assisting in adjusting an environment of a user sleep platform by setting localized pressure control information for adjusting localized pressure regions for portions of sleep surfaces of a plurality of sleep platforms based on a therapy profile and setting temperature control information for adjusting temperature of the sleep surfaces based on the therapy profile and updating control settings of the user sleep platform based on the selected pressure control information and temperature control information.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Pursuant to MPEP 606.01, the title has been changed to read:
-- ADAPTIVE SLEEP SYSTEM USING DATA ANALYTICS AND LEARNING TECHNIQUES TO IMPROVE INDIVIDUAL SLEEP CONDITIONS BASED ON A THERAPY PROFILE --


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH K SURYAWANSHI whose telephone number is (571)272-3668. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on 5712729774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/SURESH SURYAWANSHI/            Primary Examiner, Art Unit 2116